

	

		II

		109th CONGRESS

		1st Session

		S. 1214

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Ms. Snowe (for herself,

			 Mr. Reid, Mr.

			 Warner, Mr. Leahy,

			 Mr. Chafee, Mrs. Murray, Mr.

			 Kennedy, Mr. Akaka,

			 Mr. Durbin, Ms.

			 Cantwell, and Mr. Lautenberg)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To require equitable coverage of

		  prescription contraceptive drugs and devices, and contraceptive services under

		  health plans.

	

	

		1.Short titleThis Act may be cited as the

			 Equity in Prescription Insurance and

			 Contraceptive Coverage Act of 2005.

		2.FindingsCongress finds that—

			(1)each year, over 3,000,000 pregnancies, or

			 one half of all pregnancies, in the United States are unintended;

			(2)contraceptives and contraceptive services

			 are part of basic health care, allowing families to both adequately space

			 desired pregnancies and avoid unintended pregnancy, and should be provided on

			 the same terms and conditions as other basic health care;

			(3)studies show that contraceptives are cost

			 effective: it is estimated that for every $1 of public funds invested in family

			 planning, $3 is saved in medicaid costs from pregnancy-related healthcare and

			 medical care for newborns;

			(4)by reducing rates of unintended pregnancy,

			 contraceptives help reduce abortions;

			(5)unintended pregnancies lead to higher rates

			 of infant mortality, low-birth weight, and maternal morbidity, and threaten the

			 economic viability of families;

			(6)the National Commission to Prevent Infant

			 Mortality determined that infant mortality could be reduced by 10

			 percent if all women not desiring pregnancy used contraception;

			(7)most women in the United States, including

			 three-quarters of women of childbearing age, rely on some form of private

			 insurance (through their own employer, a family member’s employer, or the

			 individual market) to defray their medical expenses;

			(8)the vast majority of private insurers cover

			 prescription drugs, but many continue to exclude coverage for prescription

			 contraceptives;

			(9)women of reproductive age spend 68 percent

			 more than men on out-of-pocket health care costs, with contraceptives and

			 reproductive health care services accounting for much of the difference;

			(10)the lack of contraceptive coverage in

			 health insurance places many effective forms of contraceptives beyond the

			 financial reach of many women, leading to unintended pregnancies;

			(11)the Institute of Medicine Committee on

			 Unintended Pregnancy recommended that financial barriers to

			 contraception be reduced by increasing the proportion of all health insurance

			 policies that cover contraceptive services and supplies;

			(12)in 1998, Congress agreed to provide

			 contraceptive coverage to women of reproductive age who are participating in

			 the Federal Employees Health Benefits Program, the largest employer-sponsored

			 health insurance plan in the world, and in 2001, the Office of Personnel

			 Management reported that it did not raise premiums as a result of such coverage

			 because there was no cost increase due to contraceptive

			 coverage;

			(13)contraceptive coverage saves employers

			 money: the Washington Business Group on Health estimates that not covering

			 contraceptives in employee health plans costs employers 15 to 17 percent more

			 than providing such coverage;

			(14)eight in 10 privately insured adults

			 support contraceptive coverage; and

			(15)Healthy People 2010, published by the

			 Office of the Surgeon General, has established a 10-year national public health

			 goal to increase the percentage of health plans that cover

			 contraceptives.

			3.Amendments to the

			 Employee Retirement Income Security Act of

			 1974

			(a)In

			 generalSubpart B of part 7

			 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1185 et

			 seq.) is amended by adding at the end the following:

				

					714.Standards relating

				to benefits for contraceptives

						(a)Requirements

				for coverageA group health

				plan, and a health insurance issuer providing health insurance coverage in

				connection with a group health plan, may not—

							(1)exclude or restrict benefits for

				prescription contraceptive drugs or devices approved by the Food and Drug

				Administration, or generic equivalents approved as substitutable by the Food

				and Drug Administration, if such plan or coverage provides benefits for other

				outpatient prescription drugs or devices; or

							(2)exclude or restrict benefits for outpatient

				contraceptive services if such plan or coverage provides benefits for other

				outpatient services provided by a health care professional (referred to in this

				section as outpatient health care services).

							(b)ProhibitionsA group health plan, and a health insurance

				issuer providing health insurance coverage in connection with a group health

				plan, may not—

							(1)deny to an individual eligibility, or

				continued eligibility, to enroll or to renew coverage under the terms of the

				plan because of the individual’s or enrollee’s use or potential use of items or

				services that are covered in accordance with the requirements of this

				section;

							(2)provide monetary payments or rebates to a

				covered individual to encourage such individual to accept less than the minimum

				protections available under this section;

							(3)penalize or otherwise reduce or limit the

				reimbursement of a health care professional because such professional

				prescribed contraceptive drugs or devices, or provided contraceptive services,

				described in subsection (a), in accordance with this section; or

							(4)provide incentives (monetary or otherwise)

				to a health care professional to induce such professional to withhold from a

				covered individual contraceptive drugs or devices, or contraceptive services,

				described in subsection (a).

							(c)Rules of

				construction

							(1)In

				generalNothing in this

				section shall be construed—

								(A)as preventing a group health plan and a

				health insurance issuer providing health insurance coverage in connection with

				a group health plan from imposing deductibles, coinsurance, or other

				cost-sharing or limitations in relation to—

									(i)benefits for contraceptive drugs under the

				plan or coverage, except that such a deductible, coinsurance, or other

				cost-sharing or limitation for any such drug shall be consistent with those

				imposed for other outpatient prescription drugs otherwise covered under the

				plan or coverage;

									(ii)benefits for contraceptive devices under

				the plan or coverage, except that such a deductible, coinsurance, or other

				cost-sharing or limitation for any such device shall be consistent with those

				imposed for other outpatient prescription devices otherwise covered under the

				plan or coverage; and

									(iii)benefits for outpatient contraceptive

				services under the plan or coverage, except that such a deductible,

				coinsurance, or other cost-sharing or limitation for any such service shall be

				consistent with those imposed for other outpatient health care services

				otherwise covered under the plan or coverage;

									(B)as requiring a group health plan and a

				health insurance issuer providing health insurance coverage in connection with

				a group health plan to cover experimental or investigational contraceptive

				drugs or devices, or experimental or investigational contraceptive services,

				described in subsection (a), except to the extent that the plan or issuer

				provides coverage for other experimental or investigational outpatient

				prescription drugs or devices, or experimental or investigational outpatient

				health care services; or

								(C)as modifying, diminishing, or limiting the

				rights or protections of an individual under any other Federal law.

								(2)LimitationsAs used in paragraph (1), the term

				limitation includes—

								(A)in the case of a contraceptive drug or

				device, restricting the type of health care professionals that may prescribe

				such drugs or devices, utilization review provisions, and limits on the volume

				of prescription drugs or devices that may be obtained on the basis of a single

				consultation with a professional; or

								(B)in the case of an outpatient contraceptive

				service, restricting the type of health care professionals that may provide

				such services, utilization review provisions, requirements relating to second

				opinions prior to the coverage of such services, and requirements relating to

				preauthorizations prior to the coverage of such services.

								(d)Notice under

				group health planThe

				imposition of the requirements of this section shall be treated as a material

				modification in the terms of the plan described in section 102(a)(1), for

				purposes of assuring notice of such requirements under the plan, except that

				the summary description required to be provided under the last sentence of

				section 104(b)(1) with respect to such modification shall be provided by not

				later than 60 days after the first day of the first plan year in which such

				requirements apply.

						(e)PreemptionNothing in this section shall be construed

				to preempt any provision of State law to the extent that such State law

				establishes, implements, or continues in effect any standard or requirement

				that provides coverage or protections for participants or beneficiaries that

				are greater than the coverage or protections provided under this

				section.

						(f)DefinitionIn this section, the term outpatient

				contraceptive services means consultations, examinations, procedures,

				and medical services, provided on an outpatient basis and related to the use of

				contraceptive methods (including natural family planning) to prevent an

				unintended

				pregnancy.

						.

			(b)Clerical

			 amendmentThe table of

			 contents in section

			 1 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1001) is amended by

			 inserting after the item relating to section 713 the following:

				

					

						Sec. 714. Standards relating to

				benefits for

				contraceptives

					

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply with respect to plan years beginning on or after

			 January 1, 2006.

			4.Amendments to the

			 Public Health Service Act relating to

			 the group market

			(a)In

			 generalSubpart 2 of part A

			 of title XXVII of the Public Health Service

			 Act (42 U.S.C. 300gg–4 et seq.) is

			 amended by adding at the end the following:

				

					2707.Standards relating

				to benefits for contraceptives

						(a)Requirements

				for coverageA group health

				plan, and a health insurance issuer providing health insurance coverage in

				connection with a group health plan, may not—

							(1)exclude or restrict benefits for

				prescription contraceptive drugs or devices approved by the Food and Drug

				Administration, or generic equivalents approved as substitutable by the Food

				and Drug Administration, if such plan or coverage provides benefits for other

				outpatient prescription drugs or devices; or

							(2)exclude or restrict benefits for outpatient

				contraceptive services if such plan or coverage provides benefits for other

				outpatient services provided by a health care professional (referred to in this

				section as outpatient health care services).

							(b)ProhibitionsA group health plan, and a health insurance

				issuer providing health insurance coverage in connection with a group health

				plan, may not—

							(1)deny to an individual eligibility, or

				continued eligibility, to enroll or to renew coverage under the terms of the

				plan because of the individual’s or enrollee’s use or potential use of items or

				services that are covered in accordance with the requirements of this

				section;

							(2)provide monetary payments or rebates to a

				covered individual to encourage such individual to accept less than the minimum

				protections available under this section;

							(3)penalize or otherwise reduce or limit the

				reimbursement of a health care professional because such professional

				prescribed contraceptive drugs or devices, or provided contraceptive services,

				described in subsection (a), in accordance with this section; or

							(4)provide incentives (monetary or otherwise)

				to a health care professional to induce such professional to withhold from

				covered individual contraceptive drugs or devices, or contraceptive services,

				described in subsection (a).

							(c)Rules of

				construction

							(1)In

				generalNothing in this

				section shall be construed—

								(A)as preventing a group health plan and a

				health insurance issuer providing health insurance coverage in connection with

				a group health plan from imposing deductibles, coinsurance, or other

				cost-sharing or limitations in relation to—

									(i)benefits for contraceptive drugs under the

				plan or coverage, except that such a deductible, coinsurance, or other

				cost-sharing or limitation for any such drug shall be consistent with those

				imposed for other outpatient prescription drugs otherwise covered under the

				plan or coverage;

									(ii)benefits for contraceptive devices under

				the plan or coverage, except that such a deductible, coinsurance, or other

				cost-sharing or limitation for any such device shall be consistent with those

				imposed for other outpatient prescription devices otherwise covered under the

				plan or coverage; and

									(iii)benefits for outpatient contraceptive

				services under the plan or coverage, except that such a deductible,

				coinsurance, or other cost-sharing or limitation for any such service shall be

				consistent with those imposed for other outpatient health care services

				otherwise covered under the plan or coverage;

									(B)as requiring a group health plan and a

				health insurance issuer providing health insurance coverage in connection with

				a group health plan to cover experimental or investigational contraceptive

				drugs or devices, or experimental or investigational contraceptive services,

				described in subsection (a), except to the extent that the plan or issuer

				provides coverage for other experimental or investigational outpatient

				prescription drugs or devices, or experimental or investigational outpatient

				health care services; or

								(C)as modifying, diminishing, or limiting the

				rights or protections of an individual under any other Federal law.

								(2)LimitationsAs used in paragraph (1), the term

				limitation includes—

								(A)in the case of a contraceptive drug or

				device, restricting the type of health care professionals that may prescribe

				such drugs or devices, utilization review provisions, and limits on the volume

				of prescription drugs or devices that may be obtained on the basis of a single

				consultation with a professional; or

								(B)in the case of an outpatient contraceptive

				service, restricting the type of health care professionals that may provide

				such services, utilization review provisions, requirements relating to second

				opinions prior to the coverage of such services, and requirements relating to

				preauthorizations prior to the coverage of such services.

								(d)NoticeA group health plan under this part shall

				comply with the notice requirement under section 714(d) of the

				Employee Retirement Income Security Act of

				1974 with respect to the requirements of this section as if such

				section applied to such plan.

						(e)PreemptionNothing in this section shall be construed

				to preempt any provision of State law to the extent that such State law

				establishes, implements, or continues in effect any standard or requirement

				that provides coverage or protections for enrollees that are greater than the

				coverage or protections provided under this section.

						(f)DefinitionIn this section, the term outpatient

				contraceptive services means consultations, examinations, procedures,

				and medical services, provided on an outpatient basis and related to the use of

				contraceptive methods (including natural family planning) to prevent an

				unintended

				pregnancy.

						.

			(b)Effective

			 dateThe amendments made by

			 this section shall apply with respect to group health plans for plan years

			 beginning on or after January 1, 2006.

			5.Amendment to the

			 Public Health Service Act relating to

			 the individual market

			(a)In

			 generalPart B of title XXVII

			 of the Public Health Service Act

			 (42 U.S.C.

			 300gg–41 et seq.) is amended—

				(1)by redesignating the first subpart 3

			 (relating to other requirements) as subpart 2; and

				(2)by adding at the end of subpart 2 the

			 following:

					

						2753.Standards relating

				to benefits for contraceptivesThe provisions of section 2707 shall apply

				to health insurance coverage offered by a health insurance issuer in the

				individual market in the same manner as they apply to health insurance coverage

				offered by a health insurance issuer in connection with a group health plan in

				the small or large group

				market.

						.

				(b)Effective

			 dateThe amendment made by

			 this section shall apply with respect to health insurance coverage offered,

			 sold, issued, renewed, in effect, or operated in the individual market on or

			 after January 1, 2006.

			

